Title: From George Washington to Major General Nathanael Greene, 1 August 1777
From: Washington, George
To: Greene, Nathanael



Dr Sir,
Chester [Pa.] August 1st 1777

I have just received information by express that the enemys fleet have disappeared from the Capes yesterday morning about eight OClock. This unexpected event makes it necessary to reverse our disposition and I have accordingly sent orders to Sullivan’s division, and the two other brigades on the other side the Delaware to return and recross the North River. You are immediately to complete your men with two days provisions, and hold them in readiness to march at further orders—and you are to give similar directions to the other divisions and corps. You will also be pleased to give the necessary orders to the Qr Mr General & Commissary General respecting their departments; desiring them to make proper arrangements for provisions and forage on the rout. I am Dr Sir Your most Obedt serv.

G.W.

